Citation Nr: 1515540	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-09 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for an eye disorder in excess of 10 percent prior to April 28, 2014, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to April 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This decision increased the Veteran's eye disorder rating to 10 percent.  The RO subsequently increased the rating to 40 percent in a September 2014 rating decision.  This increase during did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the service-connected eye disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA last examined the Veteran in April 2014.  In December 2014, the Veteran testified before the undersigned that his vision had worsened significantly since his last examination and that he received treatment at the West Haven, Connecticut VA Medical Center (VAMC).  Therefore, the Board is remanding for these records and a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

(a) all VA treatment records from the Washington, D.C. VAMC, dated since March 2009 (one year prior to the Veteran's claim for an increased rating); 

(b) all VA treatment records from the Bethesda Naval Medical Center, dated since March 2009 (one year prior to the Veteran's claim for an increased rating);

(c) all treatment records from the National Institute of Health, if they exist (see Veteran's February 2011 statement); and

(d) all VA treatment records from the West Haven VAMC.

Upload these records into separate electronic files in VBMS.

2. Schedule the Veteran for a VA eye examination to determine the current severity of his service-connected eye disorder.  The following considerations govern:

(a) The claims folder, and a copy of this Remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this Remand.

(b) All indicated studies must be conducted.  Visual fields and visual acuities should be set out. Specifically, uncorrected and corrected central visual acuity for distance and near vision of both of the Veteran's eyes must be provided.  Measurement of the visual field should be made part of the examination report.

3. The RO/AMC must then readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) that readjudicates his claim.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




